DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Final Report CS 5604: Information Storage and Retrieval”, published on January 6, 2020, hereinafter “Li”).

	Regarding claim 1, Li teaches 
	A non-transitory computer-readable data storage medium storing program code executable by a processor to perform processing comprising: 
identifying a shard of a selected document to be tagged with metadata in a data store of a search engine so that a hierarchy of related documents including the selected document are queryable by the metadata using the search engine, the shard specifying a location of the related documents within the data store of the search engine [Li, page 11, ingesting ETD and tobacco datasets, metadata stored includes information about source data, and for storage in Elasticsearch.  Tobacco and ETD documents are assigned a unique ID and stored in a distributed database]; 
for each related document, generating a tagging operation within a script, the tagging operation specifying the metadata, the shard, an identifier of the related document, and an identifier of the selected document [Li, page 48, § 7.3, script to update fields]; and 
transmitting the script including the generated tagging operation for each related document to the search engine to execute to tag the related documents in the data store with the metadata and with the selected document as a source of the metadata [Li, page 48, § 7.3, script to update fields, command implemented in Elasticsearch].

Regarding claim 2, Li teaches the non-transitory computer-readable data storage medium of claim 1, wherein the processing further comprises: identifying a hierarchical path of the selected document that specifies the hierarchy of related documents [Li, page 32, § 6.2, searching on Elasticsearch index].

Regarding claim 3, Li teaches the non-transitory computer-readable data storage medium of claim 2, wherein the processing further comprises: extracting the identifier of each related document from the identified hierarchical path of the selected document [Li, page 34, index querying to retrieve criteria].

Regarding claim 4, Li teaches the non-transitory computer-readable data storage medium of claim 1, wherein the processing further comprises: 
determining the hierarchy of related documents, including the selected document [Li, page 32, § 6.2, searching on Elasticsearch index]; and 
determining the identifier of each related document [Li, page 34, index querying to retrieve criteria].

Regarding claim 5, Li teaches the non-transitory computer-readable data storage medium of claim 1, wherein the shard of the selected document is a selected partition of a plurality of partitions in which the related documents, including the selected document, are stored [Li, page 11, ingesting ETD and tobacco datasets, metadata stored includes information about source data, and for storage in Elasticsearch.  Tobacco and ETD documents are assigned a unique ID and stored in a distributed database].

Regarding claim 6, Li teaches the non-transitory computer-readable data storage medium of claim 1, wherein the tagging operation for each related document specifies that the search engine is to add the metadata to the related document only if the related document does not already include the metadata, and wherein the tagging operation for each related document specifies that the search engine is to add the selected document as the source of the metadata only if the metadata does not already include the selected document as the source of the metadata [Li, page 48, updating fields through Update API.  Pages 14-16 contain data schema tables of what can be updated].

Regarding claim 7, Li teaches the non-transitory computer-readable data storage medium of claim 6, wherein the tagging operation for each related document specifies that the search engine is to index or reindex the related document only if the metadata was added and/or the selected document was added as the source of the metadata [Li, pages 43 & 44, index and reindexing].

Regarding claim 8, Li teaches the non-transitory computer-readable data storage medium of claim 1, wherein the metadata is one of a plurality of metadata with which the selected document is to be tagged, and wherein the tagging operation for each related document specifies the plurality of metadata [Li, page 11, metadata stores details of the records].

Regarding claim 9, Li teaches the non-transitory computer-readable data storage medium of claim 1, wherein the selected document is one of a plurality of selected documents, and wherein identifying the shard and, for each related document, generating the tagging operation within the script are repeated for each of the plurality of selected documents [Li, page 11, ingesting ETD and tobacco datasets, metadata stored includes information about source data, and for storage in Elasticsearch.  Tobacco and ETD documents are assigned a unique ID and stored in a distributed database];.

Regarding claim 10, Li teaches the non-transitory computer-readable data storage medium of claim 1, wherein the selected document is already stored in the data store, the processing further comprising: running a query against the data store using the search engine, the search engine returning query results identifying the selected document, the hierarchy of related documents, and the shard [Li, page 32, § 6.2, searching on Elasticsearch index].

Regarding claim 11, Li teaches the non-transitory computer-readable data storage medium of claim 1, wherein the selected document is not yet stored in the data store, the processing further comprising: providing the selected document, the hierarchy of related documents, and the shard at which the selected document is to be stored, to the search engine [Li, page 32, § 6.2, searching on Elasticsearch index].

Regarding claim 12, Li teaches the non-transitory computer-readable data storage medium of claim 11, wherein the selected document is provided to the search engine at a same time as the script is transmitted to the search engine [Li, page 32, § 6.2, searching on Elasticsearch index].

Regarding claim 13, Li teaches the non-transitory computer-readable data storage medium of claim 1, wherein the search engine is a distributed search engine [Li, page 13, § 4.2].

Regarding claim 14, Li teaches the non-transitory computer-readable data storage medium of claim 13, wherein the search engine is the ELASTICSEARCH search engine [Li, page 13, § 4.2].

Regarding claim 15, Li teaches the non-transitory computer-readable data storage medium of claim 14, wherein the script is a Painless scripting language script [Li, page 49, “lang” (language) is set to “Painless” in the Elasticsearch script].

	Claims 16-20 recite method claims with limitations recited in claims 1-15 above, and are recited for the reasons discussed above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        12/15/2022